                Case 2:20-bk-17761-VZ                  Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23                                    Desc
                                                       Main Document    Page 1 of 36

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number   (if known)                                                    Chapter      11
                                                                                                                          U   Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04120

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor’s name                Nuance Energy Group, Inc.

2.   All other names debtor
     used in the last 8 years     DBA Nuance Energy Group
     Include any assumed          DBA Agwell Solar
     names, trade names and
     doing business as names

3.   Debtor’s federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor’s address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1223 Wilshire Blvd., Suite 357
                                  Santa Monica, CA 90403
                                  Number, Street, City, State & ZIP Code                          P0. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  4025 W. Ashcroft Avenue Fresno, CA 93722
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor’s website (URL)       www.nuanceenergy.com


6.   Type of debtor               •   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                  U Partnership (excluding LLP)
                                  U Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                                              __________________
                                                                    ___________________




               Case 2:20-bk-17761-VZ                          Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23                                            Desc
                                                              Main Document    Page 2 of 36

Debtor     Nuance Energy Group,          mc,                                                           Case number (if known)
           Name


7.    Describe debtor’s business        A. Check one:
                                        D   Health Care Business (as defined in 11 U.S.C.     § 101(27A))
                                        D   Single Asset Real Estate (as defined in ii U.S.C.    § 101 (51B))
                                        O   Railroad (as defined in ii U.S.C.  § 101(44))
                                        O   Stockbroker (as defined in 11 U.S.C.  § 101(53A))
                                        0   Commodity Broker (as defined    in 11 U.S.C. § 101(6))
                                        O   Clearing flank (as defined in 11 U.S.C. § 781(3))
                                        • None of the above

                                        8. Check all that apply
                                        0 Tax-exempt entity (as described in 26 U.S.C. §501)
                                        0 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        0 Investment advisor (as defined in 15 U.S.C. §80h-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http:/iwww.uscourts.gov/four-digit-national-association-naics-codes.



8.    Under which chapter of the        Check one:
      Bankruptcy Code Is the
      debtor filing?
                                        0 Chapter 7
                                        0 Chapter 9
      A debtor who is a “small        • Chapter 11. Check al/that apply
      business debtor” must check
      the first sub-box. A debtor as
                                                       0 The debtor is a small business debtor as defined in 11 U.S.C. § 101 (51 D), and its aggregate
                                                            noricontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
      defined in 1182(1)who
      elects to proceed under                               $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
      subchapter V of chapter 11                            operations, cash-flow statement, and federal income tax return or if any of these documents do not
                                                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      (whether or not the debtor is a
      “small business debtor”) must                    • The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
      check the second sub-box.                             debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and It chooses to
                                                            proceed under Subchapter V of Chapter 11. II this sub-box is selected, attach the most recent
                                                            balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                            any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
                                                                0 A plan is being filed with this petition.
                                                                C Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                C The debtor is required to file periodic reports (for example, 10K and 1OQ) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                    Attachment to Voluntary Petition for Non-Individuals Fl/mg for Bankruptcy under Chapter 11
                                                                    (Official Form 201A) with this form.
                                                                O   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        O Chapter 12

9.    Were prior bankruptcy             •No.
      cases filed by or against
      the debtor within the last B      C Yes.
      years?
      If more than 2 cases, attach a
      separate list.                               District                                When                                  Case number
                                                   District                                When                                  Case number

10.   Are any bankruptcy cases          •   No
      pending or being filed by a
      business partner or an            0 Yes.
      affiliate of the debtor?
      List all cases. If more than 1,
      attach a separate list                       Debtor                                                                       Relationship
                                                   District
                                                                                            When                                Case number, if known


 Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
                                                                                                _______________________
                                                                                                         _________________
                                                                                    ____________________________                            __________________________




              Case 2:20-bk-17761-VZ                                 Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23                                         Desc
                                                                    Main Document    Page 3 of 36
Debtor    Nuance Enercw Group, Inc.                                                                             Case umbor (ii known)
          Name


11. Why is the case filed in     Check all that apply:
    this district?
                                 •      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                        preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                 O      A bankruptcy case concerning debtors affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or       • No
    have possession of any
                                                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal    O   Yes.
    property that needs
    Immediate attention?                        Why does the property need immediate attention? (Check all that apply.)
                                                0       it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What       is   the   hazard?




                                                O       It needs to be physically secured or protected from the weather.
                                                O    It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                    livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                O       Other
                                                Where is the property?
                                                                                         Number, Street, City, State & ZIP Code
                                                Is the property insured?
                                                ONo
                                                0       Yes.        Insurance agency
                                                                    Contact name
                                                                    Phone



          Statistical and administrative Information

      Debtor’s estimation of     .          Check one:
      available funds
                                            • Funds will be available for distribution to unsecured creditors.

                                            C   Afler any administrative expenses are paid, no funds will be available to unsecured creditors.


14.   Estimated number of        0   1-49                                                   0   1,000-5,000                             0 25,001-50,000
      creditors                  0                                                          0   5001-10,000                             C 50,001-100,000
                                 0   100-1 99                                               C   10,001-25,000                           C More thanloQ,000
                                 • 200-999


15.   Estimated Assets           C so S50.000                                               • $1,000,001    SlO million
                                                                                                            -
                                                                                                                                        C S500,000,001 $1 billion
                                                                                                                                                       -




                                 C $50,001 $100,000                                         C   $10,000,001 $50 million
                                                                                                                -
                                                                                                                                        C Si .000,000,001 $10 billion
                                                                                                                                                           -




                                 0 $100,001 $500,000-
                                                                                            C   $50,000,001 $100 million
                                                                                                                -
                                                                                                                                        0 $10,000,000,001 $50 billion
                                                                                                                                                               -




                                 C $500,001 $1 million
                                                    -
                                                                                            C   $100,000,001 $500 million
                                                                                                                    -
                                                                                                                                        C More than $50 billion

16.   Estimated liabilities      C   $0- $50000                                              • $1,000,001   -   $10 million             C $500,000,001 $1 billion
                                                                                                                                                       -




                                 C   $50,001 $100,000
                                                    -
                                                                                            C $10,000,001 $50 million
                                                                                                                -
                                                                                                                                        C $1,000,000,001 $10 billion
                                                                                                                                                           -




                                 0   $100,001 $500,000  -
                                                                                            C $50,000,001 $100 million
                                                                                                                -
                                                                                                                                        C $10,000,000,001 $50 billion
                                                                                                                                                               -




                                 C   $500,001 $1 million-
                                                                                            C $100,000,001 $500 million
                                                                                                                    -
                                                                                                                                        C More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 3
                                                                                                    ____
                                                                                                 _______
                                                                                         _______
                                                                                    -__________
                                                                     ____
                                                                      _____     ______
                                                                                __________
                                                                                _______
                                                      ___________
                                                   ________
                                                  _______




                Case 2:20-bk-17761-VZ                     Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23                                          Desc
                                                          Main Document    Page 4 of 36

Debtor                                                                                               Case number (if known)
         Nuance Energy Gip1jnc.
         Name


         fReIief,_Declaration, and Signatures

WARNING    —   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in tines up to 5500,000 or
               imprisonment for up to 20 years, or both. 18 U.S.C. § 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                  The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I declare under penalty,7 perjury that the foregoing is true and correct.

                                    Executed on
                                    -                         /


                               x                            representative of debtor
                                                                                                              Brian Cayle_Boguess
                                                                                                              Printed name
                                    Signature o   ut

                                        a   Chief Executive Officer




                                                                                                               Date
18. Signature of attorney


                                        jchaBerger


                                    Law Offices of Michael Jay Berger
                                    Firm name

                                    9454 Wilshire Boulevard, 6th floor
                                    Beverly Hills, CA 90212
                                    Number, Street, City, State & ZIP Code


                                    Contact phone      (310) 271-6223                Email address         michael.bergerbankruptcypower.com


                                                                                          —______
                                    100291   CA




                                    Bar number and State




                                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
  Official Form 201
                                          ________________________________

                      Case 2:20-bk-17761-VZ                          Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23                                                 Desc
                                                                     Main Document    Page 5 of 36

 Fill in this information to identify the case:
 Debtor name uance Energy Group, Inc.
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                              Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                                  amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                                                                                                                         12115

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                            Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                         is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                         unhiquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                         disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                                 Total claim, if             Deduction for value       Unsecured claim
                                                  contracts)                                                     partially secured          of collateral or setoff
 6 CC Court                                                       Six months          Contingent                                                                              $40,116.00
 Investments, LLC                                                 outstanding on      Unliquidated
 245 Montair Drive                                                prior lease for the Disputed
 Danville, CA 94526                                               warehouse
                                                                  located at 6 Crow
                                                                  Canyon Court San
                                                                  Ramon, California
                                                                  94583. Debtor left
                                                                  these premises
                                                                  while
Anthem Blue Cross                                                                                                                                                             $27,608.07
P0 Box 9062
Oxnard, CA 93031
Barrier Solar, Inc.                                               Unpaid invoice for Disputed                                                                                 $59,114.00
2671 S Cherry Ave                                                 goods
Fresno, CA 93706
                                                                  Outstanding               Contingent                                                                      $964,871.49
do Matt Carroll,                                                  invoices for steel        Unliquidated
CEO                                                               goods.                    Disputed
100 Leeetsdale
Industrial Drive
Leetsdale, PA 15056
California                                                        Sales tax                                                                                                   $73,323.00
Department of Tax                                                 obligations for
and                                                               products sold in
Fee Administration                                                California for the
P 0 Box 942879                                                    1st Quarter of
Sacramento, CA                                                    2020.
L94279
Excelsior Inc.   Construction $49,344.50
2681 N. Business Work
Park Ave.
Fresno, CA 93727
Gripple Inc.                  $67,254.42
1611 Emily Lane
   050______



Official form 204                                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright   (C)   1996-2020 Best Case, LLC ww bestcasecom
                                                 -
                                                                                                                                                                  Best Case Bankruptcy
                    Case 2:20-bk-17761-VZ                           Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23                                              Desc
                                                                    Main Document    Page 6 of 36

  Debtor     Nuance Energy Group, Inc.                                                                         Case number (if known)
             Name

  Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
  complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only Unsecured claim amount. If
  including zip code        creditor contact       debts, bank loans,                     unhiquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                   professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                              Total claim, if            Deduction for value        Unsecured claim
                                                                                                              partially secured          of collateral or setoff
  Horizon Global                                                                                                                                                           $78,251.10
 P 0 Box 779094
 Chicago, IL 60677
 Jamie Roll Form                                                                                                                                                           $37,244.31
 Products
 2401 25th Aye,
 Franklin Park, IL
 60131
 Maclean Power                                                     Vendor                Contingent                                                                      $163,072.00
 Systems                                                           Suing Debtor in       Unliquidated
 aka MacLean Power,                                                Contra Costa          Disputed
 LLC                                                               County Superior       Subject to
 Kingsley Park Five                                                Court, case           Setoff
 481 Munn Rd, Suite                                                number ending in
 300                                                               CIVMSC2O-00556.
 Fort Mill, SC 29715
 Maven Consulting                                              Solar Racks/                                                                                                $32,545.82
 Limited                                                       Structural
 John Torosoff         -                                       analysis and
 Director of Finance                                           Certification of
 P 0 Box 52229                                                 Ospray Power
 Lynnmour                                                      Platform Solar
 North Vancouver                                               Ground Mount
 BC Canada, V7J3V5                                             Racking Systems
                                                               for Ontario,
                                                               Canada
 Pacific Products                                              Outtanding                Contingent                                                                       $49,948.03
 and Services, LLC                                             invoice for goods.        Unliquidated
 7323 Lynwood Way                                                                        Disputed
 gland, CA 92346
 Proper Defence Law                                            Potential                 Contingent                                                                       $68,600.00
 Corporation                                                   wrongfull                 Unliquidated
 Attn: Justing                                                 termination claim         Disputed
 Vecchiarelli, Esq.                                            of Gregg Klang
 677 W. Palmdon Dr.,
 Ste 201
 Fresno, CA 93704
 Redding North                                                 Pending litigation        Contingent                                                                   $1,388,070.65
 Senior Living, LLC                                            in the Superior           Unliquidated
 do Russell F.                                                 Court of California       Disputed
 Rowen, Esq.                                                   for alleged breach        Subject to
 Thompson, Welch,                                              of construction           Setoff
 Soroko & Gilbert                                              agreement, case
 3950 Civic Center Dr                                          number
 West, Ste 300                                                 C20-00697.
 San Rafael, CA
 94903




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (ci 1996-2020 Best Case, LLC www.bestcase.com
                                             -
                                                                                                                                                              Best Case Bankruptcy
                    Case 2:20-bk-17761-VZ                          Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23                                               Desc
                                                                   Main Document    Page 7 of 36


 Debtor     Nuance Energy Group, Inc.                                                                         Case number (if known)
            Name

 Name of creditor and            Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
 complete mailing address,       and email address of   (for example, trade               is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact       debts, bank loans,               unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                        professional services,               disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                             Total claim, if            Deduction for value        Unsecured claim
                                                                   .-,-                                      partially secured          of collateral or setoff
 Sherry Christensen                                            Unpaid wages             Contingent                                                                        $86,409.14
 W. Zev Abramson,                                              claim                    Unliquidated
 Esq.                                                                                   Disputed
 do Abramson Labor
 Group
 3580 Wilshire Blvd.,
 Suite 1260
 Los Angeles, CA
 90010
 Sol-Tek Industries                                                                                                                                                       $97,000.00
 827 Jefferson Ave
 Clovis, CA 93612
 Sunfolding, Inc.                                                                                                                                                         $57,233.26
 1040 Mariposa
 Street
 San Francisco, CA
 94107
 Tabuchi Electric                                              Purchase of solar        Contingent                                                                    $2,158,205.00
 Co., Ltd.                                                     inverters                Unliquidated
 Nissay Shin-Osaka                                                                      Disputed
 Bldg., IOF 3-4-30
 Miyahara,
 Yodagawa-ku
 Osaka 532-0003
 WSP Canada Inc.                                               Projects                                                                                                   $22,331.20
 1600
 Boul. Rene-Levesqu
 e Ouest,
 16th Floor
 Montreal, QC H3H
 1P9
 Canada
 Yaskawa Solectia                                              Supplies                                                                                                   $35,454.99
 Solar
 360 Merrimack St
 Bldg 9-Entrance 1,
 2nd Floor
 Lawrence, MA 01843




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyrl9ht (c> 1996-2020 Best case, LLC www bestcase.com
                                             -
                                                                                                                                                              Best Case Bankruptcy
                                      _____




         Case 2:20-bk-17761-VZ                     Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23                                                     Desc
                                                   Main Document    Page 8 of 36

Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONLY
State Bar No. & Email Address
Michael Jay Berger
9454 Wilshire Boulevard, 6th floor
Beverly Hills, CA 90212
(310) 271-6223 Fax: (310) 271-9805
California State Bar Number: 100291 CA
michael.bergerbankruptcypower.com




O Debtor(s) appearing without an attorney
• Attorney for Debtor

                                                  UNITED STATES BANKRUPTCY COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA

In re:
                                                                                 CASE NO.:
           Nuance Energy Group, Inc.
                                                                                 CHAPTER: 11




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILiNG LIST OF CREDITORS
                                                                                                                   [LBR    1007-1(a)]




Pursuant to LBR 1007-1(a), the Debtor, or the Debtor’s attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consistincL.QL28 sheet(s) is complete, correct, and
consistent with the Debt r’s s hedules and I/we assume all                            and omissions.

 Date:


 Date:
                                                                                                    re of Debtor 2 (joi nt7btA pplicable)

 Date:
                                                                                         Sighattui of Attorny yébtor (if applicable)




                  This form is optional. It has been approved for use in the United States bankruptcy Court for the central District of California.
December 2015                                                                                      F 1007-1 .MAILING.LIST.VERIFICATION
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 9 of 36



                   Nuance Energy Group, Inc.
                   1223 Wilshire Blvd., Suite 357
                   Santa Monica, CA 90403


                   Michael Jay Berger
                   Law Offices of Michael Jay Berger
                   9454 Wilshire Boulevard, 6th floor
                   Beverly Hills, CA 90212


                   6 CC Court Investments, LLC
                   245 Montair Drive
                   Danville, CA 94526


                   AAA Quality Services, Inc.
                   P0 Box 535 Farmersville
                   Farmersville, CA 93223


                   ABC / Ame ga
                   Attn: Dustin Kirby
                   500 Seneca Street, Ste 400
                   Buffalo, NY 14204-1963


                   Ahern Rentals, Inc.
                   c/o Paul S. Boyce, Esq.
                   GLASSMAN LAW FIRM, PLLC
                   1415 South Voss, Suite 44110-145
                   Houston, TX 77057


                   AlA Corporation
                   3130 Wilshire Blvd., #301
                   Los Angeles, CA 90010


                   Alan and Christine Evans
                   4802 W. Myrtle Ave
                   Visalia, CA 93277
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 10 of 36



                   Ally Bank
                   P0 Box 380902
                   Minneapolis, MN 55438


                   Also Energy Inc.
                   5400 Airoport Blvd., Ste 100
                   Boulder, Co 80301-2399


                   Amstpm Sca; Company LLC
                   277 Deepwood Dr.
                   Amston, CT 06231


                   Andrew Aleman
                   1088 N Del Rey Ave.
                   Sanger, CA 93657


                   Anthem Blue Cross
                   P0 Box 9062
                   Oxnard, CA 93031


                   Ayesha Faiz
                   7217 Crestfield Dr.
                   San Ramon, CA 94582


                   Balboa Capital
                   575 Anton Blvd., Fl 12
                   Costa Mesa, CA 92626


                   Bank of the West Equipment Finance
                   Dept. LA 23083
                   Pasadena, CA 91185-3083
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 11 of 36



                   Bank o the West Equipment Finance
                   Dept LA 23083
                   Pasadena, CA 91185-3083


                   BARR Credit Services
                   Lorena Edwards, Collection Speciali
                   5151 E Broadway Blvd., Ste 800
                   Tucson, AZ 85711


                   Barrier Solar, Inc.
                   2671 S Cherry Ave
                   Fresno, CA 93706


                   BCI Engineering
                   c/o Matt Carroll, CEO
                   100 Leeetsdale Industrial Drive
                   Leetsdale, PA 15056


                   BCI, LTD
                   11 Eaton Building
                   288 Des Voeux Road
                   Sheung Wan
                   Hong Kong


                   Bella Construction
                   Attn: Kevin Haines
                   31181 Road 400, suite 107
                   Coarsegold, CA 93614


                   Biehi & Biehl, Inc.
                   P 0 Box 87410
                   Carol Stream, IL 60188-7410


                   Bill Schuh
                   9105 21 1/2 Ave
                   Lemoore, CA 93245
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 12 of 36



                   BMP Properties
                   4636 Beckman Way
                   Merced, CA 95348


                   Bob Bagdasarian
                   4246 S. Greenwood
                   Sanger, CA 93657


                   BR Amran Farms
                   600 Highway 169 S, Suite 300
                   Minneapolis, MN 55426


                   BR Samran Farms
                   8844 Indianaola Ave
                   Selma, CA 93662


                   Brian Boguess
                   927 5th Street, Unit 6
                   Santa Monica, CA 90403


                   Brian Boguess
                   927 5th Street, Unit 6
                   Santa Monica, CA 90402


                    Bright House Energy Construction
                    1309 South Main Street
                    Porterville, CA 93257


                    Brown Gee & Wenger LLP
                    Two Walnut Creek Center
                    200 Pringle Ave., Ste 400
                    Walnut Creek, CA 94596
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 13 of 36



                   Calfornia Department of Tax and
                   Fee Administration
                   P 0 Box 942879
                   Sacramento, CA 94279


                   California Department of Tax and
                   Fee Administration
                   P 0 Box 942879
                   Sacramento, CA 94279


                   Call & Jensen
                   c/o Scott Hatch, Esq.
                   610 Newport Center Dr., #700
                   Newport Beach, CA 92660


                   Calvary Fellowship Church
                   737 Church Ave.
                   Sanger, CA 93657


                   Cardiff Investments
                   Attn: Ralph Dallo
                   920 Cardiff Street
                   San Diego, CA 92114


                   Carlos Dairy
                   6557 Oak Rd
                   Atwater, CA 95301


                    Cary Fukuda
                    10121 S. Marks Ave.
                    Fresno, CA 93706


                   Charles J. Langgood, Esq.
                   Szabo Associates, Inc.
                   3355 Lenox Road NE, Suite 945
                   Atlanta, GA 30326
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 14 of 36



                   Chris and Ron Barba
                   11191 13th Ave
                   Sanger, CA 93657


                   Chris Ellen
                   18021 E Lone Oak Avenue
                   Fresno, CA 93706


                   CHUBB
                   Dept 90024
                   P 0 Box 660347
                   Dallas, TX 75266-0347


                   Clark Dietrich Building System
                   9050 Centre Pointe Drive, Suite 400
                   West Chester, OH 45069


                   Clean Solar
                   1445 Koll Circle, suite 109
                   San Jose, CA 95112


                   Colorado Metallurgical Service
                   10605 E 25th Ave
                   Aurora, CO 80010


                    Comcast
                    9602 S 300 W, Ste B
                    Sandy, UT 84070


                    Community Tree Service,      Inc.
                    416 Salinas Rd.
                    Watsonville, CA 95076
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 15 of 36



                   Dan & Karen Coulon
                   8199 1/2 Ave.
                   Hanford, CA 93230


                   David Mata
                   740 North Nichols Avenue
                   Dinuba, CA 93618


                   David Moffett
                   2542 W Prospect Ave
                   Visalia, CA 93291


                   Davis Diversified Farms
                   21441 Avenue 5-1/2
                   Hanford, CA 93230


                   Denise Shelley
                   6223 N. Constance Ave.
                   Fresno, CA 93722


                   Dennis Quindt Household
                   27463 Sales Creek Road
                   Clovis, CA 93619


                   Derek Vaughan
                   6539 Meadow Court
                   San Jose, CA 95135


                   Design World, LLC
                   6555 Carnegie Ave.
                   Cleveland, OH 44103
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 16 of 36



                   Di Tomaso Development Company,       LLC
                   460 W Bluff Ave.
                   Fresno, CA 93711


                   Dine Strategy
                   4300 Stevens Creek Blvd. Suite 135
                   San Jose, CA 95129


                   Dodge Data & Alalytics
                   Corporate Headquarters
                   300 American Metro Blvd., Ste 185
                   Hamilton, NJ 08619


                   Dr. Jasbir S. Gill
                   11405 Ham Ln
                   Lodi, CA 95242


                   El Chilito
                   2129 Brundage Ln
                   Bakersfield, CA 93304


                   Elks Lodge
                   3821 Quest Court
                   Shingle Springs,      CA 95682


                   Energy & Financial Consulting LLC
                   Attn: Michael Taliman
                   P 0 Box 6337
                   Incline Village, NV 89451


                   Energy Stars Construction
                   3811 Divident Dr., Suite D
                   Shingle Springs, CA 95682
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 17 of 36



                   Engerd Projects
                   Rua Sao Vicente, 320,
                   Jardim Paulista Atibaia,
                   Sao Paulo 12947-390
                   Brazil


                   Engineered Power Solutions
                   1405 Spring St #204
                   Paso Robles, CA 93446


                   EPG Source
                   180 State St #225
                   Southlake, TX 76092


                   Eric Burtt
                   120 Village Square, Unit 150
                   Orinda, CA 94563


                   Erikson Farms
                   10700 Road 30
                   Madera, CA 93637


                   Excelsior Inc.
                   2681 N. Business Park Ave.
                   Fresno, CA 93727


                   Farm Credit Leasing-Samran
                   600 Hwy 169 S. Suite 300
                   Minneapolis, MN 55426


                   Farmers Insurance Exchange
                   P0 Box 2847
                   Grand Rapids, MI 49501
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 18 of 36



                   FedEx
                   Dept. LA
                   P 0 Box 21415
                   Pasadena, CA 91185-1415


                   First Northern Bank of Dixon
                   c/o Belvedere Equipment Finance Cor
                   Operations Center
                   29515 Kristine Court
                   Canyon Country, CA 91387


                   Flexport
                   760 Market Street, 8th Floor
                   San Francisco, CA 94102


                   Ford Credit
                   National Bankruptcy Service Center
                   PC Box 62180
                   Colorado Springs, CO 80962


                   Fresno Rack & Shelving
                   4736 Bendel Avenue
                   Fresno, CA 93722


                   Gaba Guerrini Law
                   106 S. Mentor Ave STE 150
                   Pasadena, CA 91106


                   Gagen, Mccoy, McMahan, Koss,
                   Markowitz & Fanucci
                   630 San Ramon Valley Blvd., Ste 100
                   P 0 Box 218
                   Danville, CA 94526-0218


                   Gallagar Group
                   4115 Blackhawk Plaza Circle,
                   Suite 100
                   Danville, CA 94506
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 19 of 36



                   GB Collects
                   1253 Haddonfield Berlin Rd
                   Voorhees, NJ 08043


                   Gerlinger Steel
                   P 0 Box 992195
                   Redding, CA 96099


                   GES Calgary
                   5805 76 Ave SE #25
                   Calgary, AB T2C 4S6
                   Canada


                   Great Western Transportation
                   P 0 BoX 1119
                   Pleasanton, CA 94566


                   Gripple Inc.
                   1611 Emily Lane
                   Aurora, IL 60502


                   Gui 11 en
                   10849 West Dr.
                   Desert Hot Springs,      CA 92240


                   Horizon Global
                   P 0 Box 779094
                   Chicago, IL 60677


                   ICW Group
                   P0 Box 509039
                   San Diego, CA 92150
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 20 of 36



                   Ingold Law, PLLC
                   5555 Main Street
                   Buffalo, NY 14221


                   Interplay Learning
                   226 23rd Street
                   Del Mar, CA 92014


                   Intertek
                   P 0 Box 405176
                   Atlanta, GA 30384


                   J.B. Hauling
                   1205 N. Melrose Dr., Ste K
                   Vista, CA 92083


                   Jai Lazo & Raquel Chavarria
                   3 West Cleveland St
                   Stockton, CA 95204


                   Jamie Roll Form Products
                   2401 25th Aye,
                   Franklin Park, IL 60131


                   Jasbir S. Gill Family LTD Partnersh
                   6121 Banner Street
                   Lodi, CA 95242


                   Jason Veiho
                   991 Yosemite Dr.
                   Lemoore, CA 93245
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 21 of 36



                   Jessica Lagenwayer
                   2411 East Winston Road
                   Anaheim, CA 92804


                   Jessie Maragoni
                   4358 S. Del ReyAve.
                   Del Rey, CA 93616


                   JJ Brown Constructors
                   7394 Calle Real
                   Goleta, CA 93117


                   JMP Homes
                   595 Granada Court
                   Merced, CA 95341


                   John Lawrence
                   9137 Jellico Avenue
                   Northridge, CA 91325


                   John Porraz
                   1338 Harvard P1
                   Hanford, CA 93230


                   John Warkentin
                   6521 Cordoba Rd., #2
                   Goleta, CA 93117


                   John Workentin
                   c/o James W. Sweeney, Esq.
                   Allen & Kimbell, LLP
                   317 East Carillo Street
                   Santa Barbara, CA 93101
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 22 of 36



                   Jonathan Stevens
                   c/o Daniel J. Muller, Esq.
                   Ventura Hersey & Muller LLP
                   1506 Hamilton Avenue
                   San Jose, CA 95125


                   Jose Cardenas
                   9366 24 1/2
                   Madera, CA 93636


                   Juan Rosas
                   c/oOliverR. Gutierrez, Esq.
                   Law Offices of Oliver R. Gut±errez
                   600 Allerton Street, Suite 200
                   Redwood City, CA 94063


                   Juan Rosas
                   4699 Cora Lane
                   Merced, CA 95341


                   Ken Kope
                   10617 E. Herndon Avenue
                   Clovis, CA 93619


                   Kim Spiotta
                   31162 Fritz Dr.
                   Exeter, CA 93221


                   Kizirian Family Living Trust
                   123 N. Rolinda Ave.
                   Fresno, CA 93723


                   Kuubix Energy Inc.
                   7401W. Sunnyview Ave.
                   Visalia, CA 93291
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 23 of 36



                   L & M Lumber
                   4700 Lake Isabella Blvd.,
                   Lemoore, CA 93246


                   Laquita Stinnett
                   571 Buckeye Spring Street
                   Coalinga, CA 93210


                   Larry Hirahara Family Farms
                   9808 Road 28 1/2
                   Madera, CA 93637


                   Larry Weber Jr.
                   2153W. Henderson Ave.
                   Porterville, CA 93257


                   LHO Santa Cruz One Lessee,       Inc.
                   1 Chaminade Lane
                   Santa Cruz, CA 95065


                   Luke Ashworth
                   130 South Parrish Road
                   Winchester, NH 03470


                   Maclean Power Systems
                   aka MacLean Power, LLC
                   Kingsley Park Five
                   481 Munn Rd, Suite 300
                   Fort Mill, SC 29715


                   Marisa D Poulos
                   Michelle A Chiongson
                   Balboa Capital Corp
                   575 Anton Blvd. 12 th Floor
                   Costa Mesa, CA 92626
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 24 of 36



                   Mark Baryla
                   3193 Remington Way
                   Tracy, CA 95377


                   Mark Castillo
                   1300 W. Olsen Avenue, Unit 177
                   Reedley, CA 93654


                   Martin Molina
                   13663 Lyn Street
                   Armona, CA 93202


                   Matson Alarm Co., Inc.
                   581 W Fallbrook Avenue
                   Fresno, CA 93711


                   Maven Consulting Limited
                   John Torosoff   Director of Finance
                                    -




                   P 0 Box 52229 Lynnmour
                   North Vancouver
                   BC Canada, V7J3V5


                   Metal Products Company
                   P 0 Box 703
                   Springfield, OR 97477


                   Michael C. Dallo, CPA,      Esq.
                   Dallo Law Group, APC
                   2150 Fourth Ave.
                   San Diego, CA 92101


                   Mid-Valley Distributors,       Inc.
                   3886 B Jensen Ave
                   Fresno, CA 93725
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 25 of 36



                   Mike & Tasha Baryla
                   7878 Leeward Ct
                   Tracy, CA 95304


                   Mike Davis
                   20943 Fremont Ave
                   Lemoore, CA 93245


                   Miller Heiman Group
                   c/o Korn Ferry
                   Willis Tower
                   233 South Wacker Drive, Suite 700
                   Chicago, IL 60606


                   MMA Securities LLC
                   1166 Avenue of the Americas
                   New York, NY 10036


                   MS Metal Solutions
                   11095 W Olive Rd
                   Grand Haven, MI 49417


                   New Life Marina
                   1200 Taylor Rd
                   Bethel Island, CA 94511


                   Nick Ghosph
                   6604 West Rialto Ave
                   Fresno, CA 93723


                   Nor Cal Solar Services
                   89 Casa Grande
                   Red Bluff, CA 96080
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 26 of 36



                   North Central Information
                   7667 Folsom Elvd, #2042
                   Sacramento, CA 95826


                   O’Keeffe’s Inc.
                   100 North Hill Drive, Ste 12
                   Brisbane, CA 94005


                   Pacific Gas & Electric Company
                   Attn: Officer
                   P 0 Box 997300
                   Sacramento, CA 95899-7300


                   Pacific Products and Services, LLC
                   7323 Lynwood Way
                   Highland, CA 92346


                   Paradigm Counsel LLP
                   2625 Middlefield Rd #800
                   Palo Alto, CA 94306


                   Patchwork Holding, LLC
                   2641 Crow Canyon Rd., Ste 6
                   San Ramon, CA 94583


                   Pentecostal Church of God
                   323 e 11th Street
                   Hanford, CA 93230


                   People Ready, Inc.
                   P.O. Box 2910
                   Tacoma, WA 98402
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 27 of 36



                   PG&E
                   P 0 Box 997300
                   Sacramento, CA 95899


                   Phillip Pistoresi
                   13445 Melissa Ct.
                   Madera, CA 93637


                   Pio Cruz
                   2257 W. Wall Cr.
                   Porterville, CA 93257


                   Proper Defence Law Corporation
                   Attn: Justing Vecchiarelli, Esq.
                   677 W. Palmdon Dr., Ste 201
                   Fresno, CA 93704


                   Rafael Matha
                   3001 Pleitner Ave 3
                   Oakland, CA 94602


                   Redding North Senior Living LLC
                   1580 Collyer Dr.
                   Redding, CA 96003


                   Redding North Senior Living, LLC
                   c/o Russell F. Rowen, Esq.
                   Thompson, Welch, Soroko & Gilbert
                   3950 Civic Center Dr West, Ste 300
                   San Rafael, CA 94903


                   Redding West Senior Living LLC
                   lolQuartz Hill Road
                   Redding, CA 96003
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 28 of 36



                   Republic Services
                   5501 N Goldenstate Blvd
                   Fresno, CA 93722


                   Rich Doss Inc.
                   3809 Stony Point Rd.
                   Santa Rosa, CA 95407


                   Richard & Ravinder Samra Family
                   Trust
                   Maxwell Ln., 49M1 e/Q Buleky Rd.
                   Dixon, CA 95620


                   Richard Arreola
                   1333 South Green Avenue, Unit 14
                   Dinuba, CA 93618


                   Richard Samara
                   3212 Shelter Cove Lane
                   Elk Grove, CA 95758


                   Samran and Son Farming
                   2040 East Monte Vista
                   Turlock, CA 95382


                   Sanlo
                   400 State Hwy 212
                   Michigan City, IN 46360


                   Sanquist Construction
                   Attn: Richard Sanquist
                   1172 San Palbo Aye, Unit 20CC
                   Albany, CA 94706
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 29 of 36



                   Schaafsma Farms
                   10506 Claribel Rd
                   Oakdale, CA 95361


                   Selj an
                   PD Box 158
                   Lake Mills,    WI 53551


                   Senga Energy, LLC
                   2201 Francisco Dr., Ste 140-287
                   El Dorado Hills, CA 95762


                   Sequium Asset Solutions,LLC
                   1130 Northchase Pkway SE #150th
                   Marietta, GA 30067


                   Sherry Christensen
                   W. ZevAbramson, Esq.
                   c/o Abramson Labor Group
                   3580 Wilshire Blvd. , Suite 1260
                   Los Angeles, CA 90010


                   Shirt and Hat Guys Inc.
                   2415 E. Valley Oaks Dr.
                   Visalia, CA 93292


                   Showpad, Inc.
                   1 N State Street, 10th Floor
                   Chicago, IL 60602


                   Sol-Tek Industries
                   827 Jefferson Ave
                   Clovis, CA 93612
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 30 of 36



                   Solectria Renewables
                   360 Merrimack St., Bldg 9, Fl 2
                   Entrance 1
                   Lawrence, MA 01843


                   Southwest Mobile Storage Inc.-SD
                   680 Moss St., Ste 201
                   Chula Vista, CA 91911


                   Spot On Consulting Group
                   1952 Camden Aye, Suite 202
                   San Jose, CA 95124


                   Spreck Energy Inc.
                   Attn: Jano Stevens
                   235 Linden St., Ste 422
                   Santa Cruz, CA 95062


                   Steven Shepherd
                   5650 Starboard Dr.
                   Discovery Bay, CA 94505


                   Stonemark, Inc.
                   8501 Wade Blvd. Suite 260
                   Frisco, TX 75034


                   Stuart C. Brinn, Esq.
                   Strauss Troy Co., LPA
                   150 East Fourth Street
                   Cincinnati, OH 45202-4018


                   Sukhdeep Samran
                   13441 Melissa Ct.
                   Madera, CA 93637
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 31 of 36



                   Sukhdeep Samran
                   13441 Melissa Cr.
                   Madera, CA 93637


                   Sun Tech Drive
                   5485 Conestoga Court, Ste 250
                   Boulder, CO 80301


                   Sunfolding, Inc.
                   1040 Mariposa Street
                   San Francisco, CA 94107


                   Superior Machine Works
                   3439 W Ashcroft Ave
                   Fresno, CA 93722


                   Syntex Industries
                   Attn: Tom Waggoner
                   P 0 Box 2626
                   Rogers, AR 72757-2626


                   Tabuchi Electric Co., Ltd.
                   Nissay Shin-Osaka Bldg., lOF 3-4-30
                   Miyahara, Yodagawa-ku
                   Osaka 532-0003


                   Tabuchi Electric Company of America
                   5225 Hellyer Aye, Ste 150
                   San Jose, CA 95138


                   Technicon Engineering Services
                   4539 N Brawley Ave #108
                   Fresno, CA 93722
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 32 of 36



                   Terry & Theresa Lee Farms
                   22140 E American Ave.
                   Reedley, CA 93654


                   The Ultimate Freight Managen
                   9215 Hall Rd.
                   Downey, CA 90241


                   Three and One Farjs
                   6608 Brandt Rs.
                   Buttonwillow, CA 93206


                   Toor Farming, LLC
                   27725 Rd. 92
                   Visalia, CA 93277


                   Toor Management Inc.
                   600 Hwy 169 S. Suite 300
                   Minneapolis, MN 55426


                   Total Quality Logistics
                   do Strauss Troy Co., LPA
                   The Federal Reserve Building
                   150 East Forth Street
                   Cincinnati, OH 45202-4018


                   Toyota Industries Commercial Financ
                   P0 Box 9050
                   Coppell, TX 75019


                   Toyota Industries Commercial Financ
                   P0 Box 660926
                   Dallas, TX 75266
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 33 of 36



                   TQL (Total Quality Logistics), LLC
                   4289 Ivy Pointe Blvd.
                   Cincinnati, OH 45245


                   Transworld System Inc.
                   1601 Belvedere Rd., #11
                   West Palm Beach, FL 33406-1541


                   TRG Logistics



                   Trinity Construction Enterprises
                   3604 W Gettysburg Av
                   Fresno, CA 93722


                   True Source Energy
                   Attn: Tony Cilenti
                   P 0 Box 993
                   Danville, CA 94526


                   UFP Thornton, LLC
                   26200 N Nowell Rd
                   Thornton, CA 95686


                   ULINE
                   2950 E Jurupa St
                   Ontario, CA 91761


                   Usen Udoh
                   400 Beale Street, #303
                   San Francisco, CA 94105
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 34 of 36



                   Valley Paving and Tractor Services
                   1903 Glenwood Dr.
                   Scotts Valley, CA 95066


                   Valley Power
                   2935 S. Orange Avenue
                   Fresno, CA 93725


                   Valmont Empire Galvanizing
                   P 0 Box 310267
                   Des Moines, IA 50331


                   Venessa Weiss & Francesco Villa
                   13847 Skyline Blvd.
                   Los Gatos, CA 95033


                   Veritas Administrators
                   P 0 Box 215
                   Mokena, IL 60448


                   Veri zon
                   P 0 Box 660108
                   Dallas, TX 75266-0108


                   Victor Loesche
                   13555 Harding Ave.
                   San Martin, CA 95046


                   Vista IP Law Group, LLP
                   100 Spectrum Center Dr, Ste 900
                   Irvine, CA 92618
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 35 of 36



                    Volt
                    2401 N. Glassell St
                    Orange, CA 92865


                    Vortex Industries, Inc.
                    File 1095
                    1801 W. Olympic Blvd1
                    Pasadena, CA 91199-1095


                    Weldon & Leann Koehn
                    1665 Utica Ave., Ste 400
                    Minneapolis, MN 55416


                    William Schuh
                    750 E. Gettysburg Ave.
                    Fresno, CA 93704


                   WSP Canada Inc.
                   1600 Boul.Rene-Levesque Quest,
                   16th Floor
                   Montreal, QC H3H 1P9
                   Canada


                   WTWH Media
                   111 Superior Avenue E, Suite 2600
                   Cleveland, OH 44114


                   Wyssling Consulting
                   76 N. Meadowbrook Dr.
                   Alpine, UT 84004


                   XPQ Enterprise Services
                   c/oAlanL. Brodkin, Esq.
                   Alan L. Brodkin & Assoc.
                   15500 B Rockfield Blvd.
                   Irvine, CA 92618
Case 2:20-bk-17761-VZ   Doc 1 Filed 08/25/20 Entered 08/25/20 17:53:23   Desc
                        Main Document    Page 36 of 36



                    Yanez Construction
                    Attn: Virginia Villanueva
                    42391 Road 52
                    Reedley, CA 93654-9117


                    Yaskawa Solectia Solar
                    360 Merrimack St
                    Bldg 9-Entrance 1, 2nd Floor
                    Lawrence, MA 01843


                   YRC Freight Inc.
                   15400 S Main St.
                   Gardena, CA 90248


                   Yutechs
                   1024 Iron Poit Rd
                   Folsom, CA 95630
